Citation Nr: 1333732	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-27 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a left biceps disability, rated as 20 percent disabling prior to July 28, 2012, and rated as 30 percent disabling from July 28, 2012, to the present.

2.  Entitlement to a disability rating higher than 10 percent for left patellar fracture, post-patellectomy with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to June 1999.  According to his DD 214, he also had prior active service.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

A July 2012 RO rating decision granted service connection for left knee instability and assigned a 10 percent rating effective December 15, 2011.  The Veteran does not appear to be seeking appellate review with respect to the assignment of the 10 percent rating for instability and that matter has not been developed for appellate consideration at this time.


FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for entitlement to an increased disability ratings for a left biceps disability and left patellar fracture, post-patellectomy with traumatic arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased disability rating for a left biceps disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


2.  The criteria for withdrawal of the appeal for entitlement to an increased disability rating for left patellar fracture, post-patellectomy with traumatic arthritis are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2013).

In September 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for entitlement to increased disability ratings for a left biceps disability and left patellar fracture, post-patellectomy with traumatic arthritis.  As the Veteran has withdrawn his appeal concerning these claims, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they must be dismissed.


							(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to an increased disability rating for left biceps disability is dismissed.

The appeal for entitlement to an increased disability rating for left patellar fracture, post-patellectomy with traumatic arthritis is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


